DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 21-40 are pending.  Claims 30-40 were previously withdrawn due to a restriction requirement.  Claims 21-29 are rejected herein.  This is a first action on the merits.
Election/Restrictions
Applicant's election with traverse of claims 21-29 in the reply filed on 12/28/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to the Office.  This is not found persuasive because the Examiner maintains that these independent and distinct inventions are classified separately and belong to a large and mature art (chromatography) that will require extensive searching for each invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by SMITH et al. (US pub. 2015/0077747).
Regarding claim 21:  SMITH discloses:  A microfluidic (para. 17-18) chip (etched in silicon in para. 67-68) for a liquid chromatography device comprising (This is a statement of intended use, since there is no chromatography equipment within the scope of claim 21.  Para. 102 does state that this device could be used in a chromatography setup.): a collector (cavity 13 in FIG. 2) formed in the microfluidic chip comprising: a collector flow channel (narrow area leading up to cavity 13); a first window (Para. 78; One of the mirrors 11, 12 acts as the window.) for acquisition of spectral data from a sample in the collector flow channel; and a reflector (the other mirror 11, 12; FIG. 2; Para. 78) supported on a surface of the collector flow channel (FIG. 2).
Regarding claim 22:  SMITH discloses:  the reflector is a mirror (Para. 78-79).
Regarding claim 23:  SMITH discloses:  the first window (12) is arranged on a first side of the collector (13; FIG. 2) and the reflector (11) is arranged on a second side of the collector (FIG. 2), the second side opposite of the first side, such that a portion of the collector flow channel is between the first window and the reflector (FIG. 2).
Regarding claim 24:
Regarding claim 25:  SMITH discloses:  a direction of flow through the portion of the collector flow channel between the first window and the reflector is parallel to the first window and the reflector (Flow is downward in FIG. 2 which is parallel to the window and portions of the reflector.).
Regarding claim 26:  SMITH discloses:  a direction of flow through the portion of the collector flow channel between the first window and the reflector is perpendicular to the first window and the reflector (para. 79).
Claim(s) 21, 24, and 25 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by BENDER et al. (US Pub. 2005/0158209)
Regarding claim 21:  BENDER discloses:  A microfluidic (abstract) chip (FIG. 5) for a liquid chromatography device comprising (This is a statement of intended use, since there is no chromatography equipment within the scope of claim 21.  Para. 102 does state that this device could be used in a chromatography setup.): a collector (FIG. 13) formed in the microfluidic chip comprising: a collector flow channel (18); a first window (wall to the right of 18 best seen in cross-sectional view in FIG. 15) for acquisition of spectral data (This is a statement of intended use.  Since the device has an optical fiber 17 leading to the channel, it can take spectral data.  Spectral data is also explicitly disclosed in para. 34.) from a sample in the collector flow channel; and a reflector (20 in FIG. 15) supported on a surface of the collector flow channel (FIG. 15).
Regarding claim 24:  BENDER discloses: the reflector is arranged parallel to the first window (FIG. 13 and 15).
Regarding claim 25:  BENDER discloses:  a direction of flow through the portion of the collector flow channel between the first window and the reflector is parallel to the .
Claim(s) 21, 23, 24, and 26-28 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by O’KEEFE et al. (US Pat. 6,839,140).
Regarding claim 21:  O’KEEFE discloses:  A microfluidic (abstract) chip (col. 6 lines 26-37) for a liquid chromatography device comprising (This is a statement of intended use, since there is no chromatography equipment within the scope of claim 21.  Col. 6 lines 26-37 does state that this device could be used in a chromatography setup.): a collector (FIG. 2) formed in the microfluidic chip comprising: a collector flow channel (along arrows); a first window (13a) for acquisition of spectral data (This is a statement of intended use.  Since the device has an optical data acquisition system leading to the channel, it can take spectral data.  Spectral data is also explicitly disclosed in the abstract) from a sample in the collector flow channel; and a reflector (13b) supported on a surface of the collector flow channel (FIG. 2).
Regarding claim 23:  O’KEEFE discloses:  the first window (13a in FIG. 2) is arranged on a first side of the collector (FIG. 2) and the reflector (13b) is arranged on a second side of the collector (FIG. 2), the second side opposite of the first side, such that a portion of the collector flow channel is between the first window and the reflector (FIG. 2).
Regarding claim 24:
Regarding claim 26:  O’KEEFE discloses:  a direction of flow through the portion of the collector flow channel between the first window and the reflector is perpendicular to the first window and the reflector (FIG. 2).
Regarding claim 27:  O’KEEFE discloses: a cross section of the collector channel is z-shaped as viewed from a side of the collector (FIG. 2).
Regarding claim 28:  O’KEEFE discloses:  the microfluidic chip further comprises a separator column (col. 6 lines 26-37) in fluid communication with the collector flow channel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’KEEFE in view of MARSHALL.
Regarding claim 29:  O’KEEFE does not disclose a valve.
MARSHALL however does teach a switching valve (“SWITCHING VALVE” in FIG. 6) in fluid communication with the separator column (72) in at least one position.  This is connected to an optical interrogation setup (16, 20 in FIG. 1) just as in the present application and O’KEEFE.
One skilled in the art at the time the application was effectively filed would be motivated to use the valve of MARSHALL in the device of O’KEEFE because it is a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/NATHANIEL J KOLB/Examiner, Art Unit 2856